DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of Species 1, figs. 1-9 in the reply filed on May 19, 2022 is acknowledged.
Claims 3 and 16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 19, 2022.
The disclosure is objected to because of the following informalities: The written description and drawings appear to include inaccurate reference numerals and inconsistencies.  Examples include:   in viewing fig. 1, the exterior side appears to be the side which includes the lock cylinder 110 and the keypad 108.  In paragraph [0034], line 1, it is disclosed that the exterior assembly includes the keypad 108.  That is inconsistent with fig. 1, which labels the opposite side as 102.  In paragraph [0038], line , it is disclosed that the interior assembly 106 (see fig. 1) includes interior rose 102, which is located on the opposite side (see fig. 2).    In paragraph [0032], lines 2-3, it is disclosed that the exterior assembly 102 includes (see fig. 1) an exterior rose 132 which is located on the opposite side (see fig. 1).  As seen in fig. 2, the interior side would appear to have the knob 202, and the exterior side would appear to have the lock cylinder 110.  In paragraph [0042], line 1, it is disclosed that the interior assembly 106 (see fig. 1) is associated with an interior lever 202 (see fig. 2).  Paragraph [0043], line 5 refers to an exterior rose 132, and paragraph [0046], line 3 refers to an exterior rose 116.  Paragraph [0045], line 1 refers to exterior assembly 102, but fig. 3 uses numeral 106 to refer to this assembly.  In paragraph [0050], line 6, “(not shown)” is not clear.  Isn’t this projection labeled at 404 in figs. 4a and 8?  Paragraph [0050], lines 1 and 2 and at other locations, the pin 336 is disclosed.  Fig. 8 shows the pin 336, however, fig. 4b uses reference numerals 324, 424 and 426 to show the pin.  Reference numeral 442 in fig. 7 appears to show a recess 422, but fig. 4b shows a lateral projection as element 422.  In paragraph [0053], lines 1-2, it spring 326 is engageable with flange 342, what function does element 406 serve in fig. 4a?  In paragraph [0056], line 5, reference numeral 220 is inaccurate.  Paragraph [0056] should end with a period.  These are examples only.  Applicant is required to closely review the written description and drawings to ensure that they correspond accurately with one another.  
Appropriate correction is required.
The drawings are objected to because reference numeral 218 (paragraph [0047], line 3) is not shown.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the deadbolt of claim 11, line 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4-15 and 17-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. It is unclear how the components of the locking assembly function, for the reasons which follow.  In paragraph [0052], lines 1-2, reference numeral 342 refers to both a flange and a coupling, as well as a “recess” 422.  Is element 342 to flange or a coupling?  Why is element 422 shown in fig. 4b as a lateral projection in what is disclosed as a coupling 340, and also an inwardly directed recess a recess in fig. 7?  Where is the flange 342 in fig. 4b?  In paragraph [0051], lines 2 and 7, where is the coupling 342 in fig. 4b?  In paragraph [0059], line 4 as well as at other locations in the specification (see paragraph [0068, line 4, paragraph [0069], line 4 and paragraph [0072], line 4 as examples), in what sense does the spring 326 rotate?  If spindle 322 and its projection 404 rotate, how does this rotate the spring 326 if the spring 326 moves linearly along the spindle 322?  If the spindle 322 and the spring 326 rotate together, how does the spring 326 move linearly sling the spindle 322?  In paragraph [0061], lines 1-2, how is the leg 440 of the spring 338 in fig. 4b coupled to the motor 324 in fig. 7?  In paragraph [0061],lines 3-4, how does leg 442 of the spring 338 in fig. 4b cooperate with lateral projection 404 of the spindle 322?  The spring 326 in fig. 4a appears to cooperate with the projection 404, and not the spring 338 in fig. 4b.  In paragraph [0063], line 4, if the passcode is incorrect, how does the lock assembly remain unlocked?  This appears inconsistent with box 506 in fig. 5.  In paragraph [0079], lines 4-5, how does the gear teeth 1002 rotate the spring 326 in fig. 11?  Paragraph [0085] and fig. 14 are not understood.  How does pin 336 move the flange 342 downward, if the pin 336 is below the flange 342?  In claim 11, it is unclear how the deadbolt, which is not shown, functions in the lock assembly.  




CLAIM INTERPRETATION

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “”means for rotating a spindle”, “first engagement means”, “second engagement means”, “third engagement means”, “fourth engagement means”, “means for latching”, and “means for rotating”, all of which are in claim 12, as well as “control means” in claim 13 and “means for receiving a tactile input code” in claim 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The claimed means for rotating a spindle is regarded as a motor, the first engagement means is regarded as a lateral projection or threads, the second engagement means is regarded as a spring, the third engagement means is regarded as a flange, the fourth engagement means is regarded as a pin, the means for latching is regarded as a recess in a barrel, the means for rotating is regarded as a lever handle.  Also, the control means is regarded as a control circuit, and the means for receiving a tactile input code is regarded as a keypad or a biometric sensor or an RFID tag.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-15 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 12, line 10, it is unclear in what sense the recess 422 constitutes a means for latching.  In what sense does the recess 422 latch anything.  In the last three lines of claim 12, how does rotation of the lever 112  cause the fourth engagement means pin 336 to engage the recess 422?  Claims 13-15 are rejected, as they depend from claim 12.  In claim 17, lines 9 and 10 and claim 19, line 3, in what sense does the pin 336 “engage a latch” and retract the latch? Claims 18-20 are also rejected, as they depend from claim 17.  In claim 20, lines 7-8, in what sense does the pin 336 “disengage a latch”?  
               In view of the above rejections, the respective claims are rejected as best understood, on prior art, as follows.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, 7-9, 12-15 and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ferreira Sanchez et al 2008/0011030.
Re claim 1, Ferreira Sanchez et al teaches a locking assembly including a motor 11, a spindle 1212 actuated by the motor to rotate around its first axis, the spindle including a lateral projection defined by its threads which engages a first spring 29, 30, 31 such that the position of the spring changes from a neutral position in fig. 4 to a biasing position in fig. 6, a locking cylinder assembly 16, 17 in fig. 12 which includes handle 5, the assembly including a recess 32 operatively engageable by a pin 24 in fig. 6, the pin moves between an engaged position in fig. 6 and a disengaged position in fig. 4, the pin biased to the disengaged position by second spring 25, the cylinder assembly rotatable about a second axis perpendicular to the first axis of the spindle, a flange 27 at least partially surrounding the cylinder assembly, the pin 24 and the spring 25 in fig. 4, the flange 27 engageable by the first spring 29, 30, 31 when the spring is in the biasing position in fig. 6, the flange movable between a first position in fig. 4 in the neutral position and a second position in fig. 6 in the biasing position, wherein the biasing of the flange 27 toward the second position urges the pin 24 toward the engaged position.
Re claim 2, further comprising a control circuit of the computing system (paragraph [0051], line 5) actuated by the reader and card (paragraph [0047], lines 3-4), to receive an input signal and send a signal to actuate the motor.
Re claim 5, the control circuit may be actuated by a tactile keypad (paragraph [0057], line 3).
Re claim 7, with the flange 27 in a first position, the pin 24 is in the disengaged position in fig. 4.
Re claim 8, when the pin 24 is in the engaged position of fig. 6, rotation of the cylinder assembly by a handle actuator retracts a latch bolt 4.
Re claim 9, the flange 27 is capable of moving to the second position when the pin 24 is not aligned with the recess 32 in fig. 5 due to rotation of the cylinder assembly, and upon return of the locking cylinder assembly to a default position in fig. 9, the pin 24 moves to the engaged position.
Re claim 12, Ferreira Sanchez et al teaches a locking assembly capable of use on a door separating an exterior space from a secured space, comprising a motor 11 means for rotating a spindle 12 around an axis which includes a first engagement means defined by the threads of the spindle 12, a second engagement means defined by the spring 29, 30, 31 which is engaged with the first engagement means threads, the spring portion 30 is moved along the first axis from a first position in fig. 4 to a second position in fig. 6, movement of the second engagement means to the second position causes a third engagement means 27 to be biased toward a fourth engagement means 24 in fig. 6, wherein the fourth engagement means 24 engages a means 16, 32 for latching, a handle 5, 6 means for rotating, wherein in response to the rotation of the handle, the fourth engagement means 24 is engaged with the means for latching and a latch is retracted (paragraph [0037], line 13).
Re claim 13, a control means computing system (paragraph [0051], line 5) receives an input from a card and reader 13 and sends a signal, whereupon the motor receives the signal and rotates the spindle 12 such that its threads engage and move the second engagement means spring 29, 30, 31 to the second position.
Re claim 14, the reader 13 may also receive a tactile input code from a keypad in paragraph [0057], line 3 and sends the signal to the computing system, which discriminates between a valid and invalid input code.
Re claim 15, the input may be a tactile input code from the keypad of paragraph [0057], line 3.
Re claim 17, Ferreira Sanchez et al teaches a locking assembly including a motor 11, a spindle 1212 actuated by the motor to rotate around its first axis, the spindle including a lateral projection defined by its threads which engages a first spring 29, 30, 31 such that the position of the spring changes from a neutral position in fig. 4 to a biasing position in fig. 6, a locking cylinder assembly 16, 17 in fig. 12 which includes handle 5, the assembly including a recess 32 operatively engageable by a pin 24 in fig. 6, the pin moves between an engaged position in fig. 6 and a disengaged position in fig. 4, the pin biased to the disengaged position by second spring 25, the cylinder assembly rotatable about a second axis perpendicular to the first axis of the spindle, a flange 27 at least partially surrounding the cylinder assembly, the pin 24 and the spring 25 in fig. 4, the flange 27 engageable by the first spring 29, 30, 31 when the spring is in the biasing position in fig. 6, the flange movable between a first position in fig. 4 in the neutral position and a second position in fig. 6 in the biasing position, wherein the biasing of the flange 27 toward the second position urges the pin 24 toward the engaged position in a barrel 16.
Re claim 18, the reader 13 receives the code input of a keypad (paragraph [0057], line 3) of the control circuit of the computing system
Re claim 19, when the barrel 16 is in a rotated position in fig. 7 and the motor is actuated, the barrel may return to a default position in fig. 9 and the pin 24 enters the recess 32.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ferreira Sanchez et al 2008/0011030 in view of the CN 108222680 reference, hereafter referred to as CN (680).
Re claim 4, CN (680) teaches that the motor is reversed in the last line of paragraph [0041] (see the attached translation) and returns to its first position.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to rotate the spindle of Ferreira Sanchez et al to its original position in the opposing direction to cause the first spring to move back from its biasing position to the neutral position, in view of the teaching of CN (680).  
Re claim 20, CN (680) teaches that the motor is reversed in the last line of paragraph [0041] and returns to its first position.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to rotate the spindle of Ferreira Sanchez et al to its original position in the opposing direction to cause the first spring to move back from its biasing position to the neutral position, in view of the teaching of CN (680).  
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ferreira Sanchez et al 2008/0011030 in view of Gokcebay 2009/0249846.
Re claim 6, Gokcebay teaches an RFID tag sensor for a lock in paragraph [0051], line 4.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the input for the reader 13 of Ferreira Sanchez et al to include an RFID tag, in view of the teaching of Gokcebay et al, to provide expected unlocking capabilities.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ferreira Sanchez et al 2008/0011030 in view of Welsby et al 8,939,477.
Re claim 10, Welsby et al teaches a locking cylinder assembly is well known to include a lock cylinder 120, a blade 125, a barrel 400 and a coupling 405 engageable with an actuator handle 105 for actuating a latch 60.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the locking cylinder assembly of Ferreira Sanchez et al to include a lock cylinder, a blade, a barrel and a coupling for engagement with an actuator handle, in view of the teaching of Welsby et al, to optimize the security of the locking assembly by requiring a key lock cylinder, and to provide expected unlocking capabilities.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ferreira Sanchez et al 2008/0011030 in view of Ostergren 6,067,823.
Re claim 11, Ostergren teaches a deadbolt 23 extending from an interior faceplate 11, 12 actuated by a key lock to lock and unlock a latchbolt 3.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a deadbolt lock for the locking assembly of Ferreira Sanchez et al, in view of the teaching of Ostergren, to optimize the security of the locking assembly.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LLOYD A GALL whose telephone number is (571)272-7056. The examiner can normally be reached Monday-Friday, 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.A.G/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        
/LLOYD A GALL/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        August 27,2022